                 Case 1-19-44368-nhl              Doc 28        Filed 10/03/19         Entered 10/04/19 00:18:51

                                               United States Bankruptcy Court
                                               Eastern District of New York
In re:                                                                                                     Case No. 19-44368-nhl
Yvette C Hoyer                                                                                             Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0207-1                  User: mcuzzo                       Page 1 of 1                          Date Rcvd: Oct 01, 2019
                                      Form ID: 778                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 03, 2019.
db             +Yvette C Hoyer,   361 Vernon Avenue,   Brooklyn, NY 11206-7579

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 03, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 1, 2019 at the address(es) listed below:
              Alan Smikun    on behalf of Creditor   GUSTAVIA HOME, LLC alansm@nyfclaw.com, amelia@nyfclaw.com
              Marianne DeRosa    Derosa@ch13mdr.com, mderosa13@ecf.epiqsystems.com
              Nicole DiStasio    on behalf of Creditor   Nationstar Mortgage LLC d/b/a Mr. Cooper as Servicer
               for U.S. Bank National Association, as Trustee, successor in interest to Bank of America,
               National Association, as Trustee, successor by merger to NYBKCourt@logs.com
              Office of the United States Trustee   USTPRegion02.BR.ECF@usdoj.gov
                                                                                            TOTAL: 4
                Case 1-19-44368-nhl                  Doc 28    Filed 10/03/19    Entered 10/04/19 00:18:51


 Information to identify the case:
 Debtor 1              Yvette C Hoyer                                           Social Security number or ITIN   xxx−xx−5672
                       First Name   Middle Name   Last Name                     EIN _ _−_ _ _ _ _ _ _
 Debtor 2                                                                       Social Security number or ITIN _ _ _ _
                       First Name   Middle Name   Last Name
 (Spouse, if filing)
                                                                                EIN   _ _−_ _ _ _ _ _ _
 United States Bankruptcy Court            Eastern District of New York
                                                                                Date case filed for chapter 13 7/18/19
 Case number:          1−19−44368−nhl




                                            NOTICE OF PROPOSED DISMISSAL


                                                          NOTICE TO DEBTOR

NOTICE IS HEREBY GIVEN THAT:
Filing fee of $310.00 must be paid in order for the debtor to receive a discharge of debts.
There is a balance due of $210.00.
If the filing fee is not paid within ten (10) days of this notice of delinquency, a hearing to dismiss the petition will be
scheduled.

Please enclose a money order payable to "CLERK, U.S. BANKRUPTCY COURT".


 Dated: October 1, 2019

                                                                            Robert A. Gavin, Jr., Clerk of Court




blmich2−2[Notice of Proposed Dismissal]
